Detailed Action
This Office action responds to the communication filed 9/27/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the semiconductor die" in 5.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 13 is interpreted in the instant Office action as follows: “the semiconductor die” is equivalent to “the first semiconductor die” as cited in lines 3-4.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20200227393 A1).
Regarding independent claim 9, Kim discloses a semiconductor device (Fig. 3) comprising: a package substrate (302) having a front side (facing 205, see annotated figure below); a first component (205 second from left) on a central portion of the front side of the package substrate and having a first longitudinal footprint and an upper surface (facing 310) at a first height above the front side of the package substrate; a stack of second semiconductor dies (310 with 351) on top of the first semiconductor die, wherein the stack of second semiconductor dies has a second longitudinal footprint larger than the first longitudinal footprint of the first semiconductor die; and a plurality of capacitors (205 on right and left) on the front side of the package substrate and at least partially underneath the stack of second semiconductor dies, wherein the capacitors at least partially support the stack of second semiconductor dies, wherein each capacitor in the plurality of capacitors is at least partially encased in an encapsulant material (231), and wherein the encapsulant material has a top surface (facing 310) at a second height above the front side of the package substrate equal to the first height.
Kim fails to expressly illustrate the first component as a first semiconductor die.  However, Kim clearly teaches the first component type may be varied as a design choice to be a semiconductor die (“IC dies” [0041]).
One of ordinary skill in the art at the time of filing could have varied the type of the first component to be a semiconductor die based on Kim’s teachings of different types of components on a package substrate.  Doing so would arrive at the claimed first semiconductor die.  One of ordinary skill in the art would have had predictable results because the claimed component configuration is a variation encompassed within Kim’s teachings.  The motivation to do so would be to have a compact device with different functions ([0002]).
Illustrated below is a marked and annotated figure of Fig. 3 of Kim.

    PNG
    media_image1.png
    391
    760
    media_image1.png
    Greyscale

Regarding claim 12, Kim discloses a semiconductor device (Fig. 3) wherein the plurality of capacitors are positioned under the stack of second semiconductor dies.
Kim fails to teach the plurality of capacitors are positioned to generally evenly distribute the weight of the stack of second semiconductor dies among each capacitor in the plurality of capacitors.  However, Kim clearly illustrates capacitor dimensions may be varied to include a height wherein the capacitors may support overlying structures (see 205 on right).
One of ordinary skill in the art could have modified the shape of the plurality of capacitors of Kim (Fig. 3) to include a height wherein the capacitors may support overlying structures in place of the comparable known capacitors of Kim (205 on left), and the results would have been predictable, because both shapes function the same as before as capacitors.  Therefore, having the plurality of capacitors positioned to generally evenly distribute the weight of the stack of second semiconductor dies among each capacitor in the plurality of capacitors would have been obvious because this known capacitor configuration would have obtained predictable results.
Regarding “the plurality of capacitors are positioned to generally evenly distribute the weight of the stack of second semiconductor dies among each capacitor in the plurality of capacitors” it would have been an obvious matter of design choice to adjust the shape of the capacitors of the plurality of capacitors as taught by Kim (see, e.g., Fig. 3) who teaches capacitor dimensions may be varied to include a height wherein the capacitors may support overlying structures (205 on right). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed capacitor function was significant (i.e. to generally evenly distribute the weight of the stack of second semiconductor dies among each capacitor in the plurality of capacitors), and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 13 as noted in the 112(b) rejection, Kim discloses a semiconductor device (Fig. 3) wherein the plurality of capacitors comprises at least two capacitors (“additional components” [0041], “any number” [0042]) in which at least a first capacitor (205 on right) is under the stack of second semiconductor dies and spaced laterally apart from a first edge of the first semiconductor die (right edge) and at least a second capacitor (205 on left) is under the stack of second semiconductor dies and spaced laterally apart from a second edge of the first semiconductor die (left edge).
Regarding claim 14, Kim discloses a semiconductor device (Fig. 3) wherein the plurality of capacitors are positioned completely within the second longitudinal footprint of the stack of second semiconductor dies.
Claims 1-3, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nam (US 20130049228 A1).
Regarding claim 1, Kim discloses a semiconductor device (Fig. 3) comprising: a package substrate (302) having a front side (facing 205) and a backside (facing away from 205) opposite the front side; a component (205 second from left) having a first surface (facing 302) connected to the front side of the package substrate, a second surface (facing 310) opposite the first surface, and a first longitudinal footprint; a stack of second semiconductor dies (310 with 351) on the second surface of the component, wherein the stack of second semiconductor dies has a second longitudinal footprint greater than the first longitudinal footprint in at least one dimension; a passive electrical component (205 on right) on the front side of the package substrate and positioned at least partially within the second longitudinal footprint; and an encapsulant material (231) encasing the passive electrical component, the encapsulant material having an upper surface (facing 310) in a longitudinal plane with the second surface of the component, wherein the encapsulant material and the component support the stack of second semiconductor dies.
Kim fails to teach the component as a controller die.  However, Kim clearly teaches the component type may be varied as a design choice to be a semiconductor die (“IC dies” [0041]).
Nam discloses a semiconductor device in the same field of endeavor (Fig. 10) with a component (7), wherein the component is a semiconductor die performing the function of a controller die (“controller” [0040]).
One of ordinary skill in the art could have substituted the controller die of Nam (Fig. 10) in place of the comparable known component of Kim (Fig. 3), and the results would have been predictable, because both components function the same as before as a semiconductor die.  Therefore, having the claimed controller configuration would have been obvious because this known configuration would have obtained predictable results.
Regarding claim 2, Kim in view of Nam discloses a semiconductor device (Kim, Fig. 3) wherein the passive electrical component comprises two or more capacitors (205 on right, 205 on left) positioned completely within the second longitudinal footprint.
Regarding claim 3, Kim in view of Nam discloses a semiconductor device (Kim, Fig. 3) wherein the controller die has a first height, and wherein at least one of the two or more capacitors have a second height generally equal to the first height.
Kim in view of Nam fails to teach the two or more capacitors have a second height generally equal to the first height (i.e. more than one of the capacitors).  However, Kim clearly illustrates capacitor dimensions may be varied to include a height (205 on left) smaller than the first height or a height (205 on right) generally equal to the first height.
One of ordinary skill in the art could have modified the shape of the two or more capacitors of Kim in view of Nam to be generally equal to the first height, and the results would have been predictable, because both shapes function the same as before as capacitors.  Therefore, having the two or more capacitors have a second height generally equal to the first height would have been obvious because this known capacitor configuration would have obtained predictable results.
Regarding “the two or more capacitors have a second height generally equal to the first height” it would have been an obvious matter of design choice to adjust the shape of the two or more capacitors as taught by Kim (see, e.g., Fig. 3) who teaches capacitor dimensions may be varied to include a height smaller than the first height or a height generally equal to the first height. Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed capacitor height was significant (i.e. generally equal to the first height), and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 5, Kim in view of Nam discloses a semiconductor device (Kim, Fig. 3), wherein the passive electrical component comprises at least two capacitors (205 on right, 205 on left) in which at least a first capacitor (205 on right) is under the stack of second semiconductor dies and spaced laterally apart from a first edge of the controller die (right edge) and at least a second capacitor (205 on left) is under the stack of second semiconductor dies and spaced laterally apart from a second edge of the controller die (left edge), and wherein the first capacitor is a spacer.
Kim in view of Nam fails to teach the second capacitor is a spacer that support the stack of second semiconductor dies.  However, Kim clearly illustrates capacitor dimensions may be varied to include a height wherein the capacitors may function as spacers (see 205 on right).
One of ordinary skill in the art could have modified the shape of the second capacitor of Kim (Fig. 3) to include a height wherein the second capacitor may function as a spacer in place of the comparable known capacitor of Kim (205 on left), and the results would have been predictable, because both shapes function the same as before as capacitors.  Therefore, having the second capacitor being a spacer would have been obvious because this known capacitor configuration would have obtained predictable results.
Regarding the intended use of the first and second capacitors being spacers that support the stack of second semiconductor dies, Kim in view of Nam as applied above discloses a structure substantially identical to the claimed structure.  Nam further teaches a known technique of using structures such as passive electrical components in the same way as supports (62, Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nam in view of Kim semiconductor device by incorporating the teachings of Nam to use structures such as the passive electrical components (i.e. capacitors, [0066]) in the same way as supports.  This teaching can be reasonably applied to the claimed first and second capacitors.  More specifically, it would be obvious for one of ordinary skill in the art to modify both of Kim’s capacitors (205 on left and right, Fig. 3) per Nam’s known technique of using capacitors in the same way as supports.  Doing so would arrive at the claimed intended use of the first and second capacitors.  The motivation to do so would be to have a compact device with reduced horizontal dimensions.
Regarding claim 8, Kim in view of Nam discloses a semiconductor device (Kim, Fig. 3) wherein the passive electrical component comprises more than two capacitors within the second longitudinal footprint under the stack of semiconductor dies (“additional components” [0041], “any number” [0042]).
Allowable Subject Matter
Claims 4, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claim 4 is the inclusion of the limitation wherein an encapsulant material covering the second surface of each passive electrical component such that the encapsulant material contacts a lower surface of the stack of semiconductor dies in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “encapsulant”, “contacts”, and “lower surface” in combination with all other limitations in claim 10.
The primary reason for the allowable subject matter of claim 10 is the inclusion of the limitation wherein the second surface is at a third height equal to the first height such that the second surface contacts a lower surface of the stack of second semiconductor dies in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “second surface”, “contacts”, and “lower surface” in combination with all other limitations in claim 10.
The primary reason for the allowable subject matter of claim 11 is the inclusion of the limitation the top surface of the encapsulant material is in contact with a bottom second die of the stack of second semiconductor dies in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “top surface”, “contact”, and “bottom” in combination with all other limitations in claim 11.
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues with respect to amended claim 1 that Nam fails to disclose or suggest “an encapsulant material encasing the passive electrical component,” where the encapsulant material has “an upper surface in a longitudinal plane with the second surface of the controller die”.  Applicant asserts similar arguments with respect to amended claim 9.
Examiner’s reply:
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/Examiner, Art Unit 2817                                                                                                                                                                                            
/Nelson Garces/Primary Examiner, Art Unit 2814